Citation Nr: 1521176	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  14-42 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent for major depressive disorder with anxiety disorder, not otherwise specified, and adjustment disorder. 

2.  Entitlement to a rating higher than 30 percent for left thoracic outlet syndrome, S/P scalenectomy (minor). 

3.  Entitlement to a rating higher than 20 percent for removal of middle and anterior scalene muscles. 

4.  Entitlement to a rating higher than 10 percent for status post resection, left cervical and first thoracic ribs. 

5.  Entitlement to an initial rating higher than 10 percent for residual scar, status post rib resection. 

6.  Entitlement to an effective date prior to September 25, 2012, for the grant of service connection for major depressive disorder with anxiety disorder, not otherwise specified, and adjustment disorder. 

7.  Entitlement to an effective date prior to December 20, 2011, for the grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU).   


REPRESENTATION

Veteran represented by:  Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1987 to July 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in August 2013 and September 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In April 2015, the Veteran withdrew her request to appear at a videoconference hearing before the undersigned Veterans Law Judge, which had been scheduled for May 2015.   

The issue of entitlement to an effective date prior to December 20, 2011, for the grant of a TDIU, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the matter, the Board in April 2015 received written notification from the Veteran through her authorized representative expressing her intent to withdraw her appeal regarding the following claims:  an initial rating higher than 70 percent for major depressive disorder with anxiety disorder, not otherwise specified, and adjustment disorder; a rating higher than 30 percent for left thoracic outlet syndrome, S/P scalenectomy (minor); a rating higher than 20 percent for removal of middle and anterior scalene muscles; a rating higher than 10 percent for status post resection, left cervical and first thoracic ribs; an initial rating higher than 10 percent for residual scar, status post rib resection; and an effective date prior to September 25, 2012, for the grant of service connection for major depressive disorder with anxiety disorder, not otherwise specified, and adjustment disorder; 

2.  There is no question of fact or law remaining before the Board in this matter.  


CONCLUSION OF LAW

Regarding the claims for an initial rating higher than 70 percent for major depressive disorder with anxiety disorder, not otherwise specified, and adjustment disorder; for a rating higher than 30 percent for left thoracic outlet syndrome, S/P scalenectomy (minor); for a rating higher than 20 percent for removal of middle and anterior scalene muscles; for a rating higher than 10 percent for status post resection, left cervical and first thoracic ribs; for an initial rating higher than 10 percent for residual scar, status post rib resection; and for an effective date prior to September 25, 2012, for the grant of service connection for major depressive disorder with anxiety disorder, not otherwise specified, and adjustment disorder, the criteria for withdrawal of an appeal by the Veteran are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Although the VCAA applies to the instant claims, discussion of the impact of the VCAA is not necessary in light of the expression of the Veteran's intent to withdraw her appeal in the matter.  

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  

In a written statement received by the Board in April 2015, the Veteran through her authorized representative indicated that it was her intent to withdraw the following issues on appeal:  an initial rating higher than 70 percent for major depressive disorder with anxiety disorder, not otherwise specified, and adjustment disorder; a rating higher than 30 percent for left thoracic outlet syndrome, S/P scalenectomy (minor); a rating higher than 20 percent for removal of middle and anterior scalene muscles; a rating higher than 10 percent for status post resection, left cervical and first thoracic ribs; an initial rating higher than 10 percent for residual scar, status post rib resection; and an effective date prior to September 25, 2012, for the grant of service connection for major depressive disorder with anxiety disorder, not otherwise specified, and adjustment disorder.  Hence, there is no allegation of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.  


ORDER

The appeal seeking an initial rating higher than 70 percent for major depressive disorder with anxiety disorder, not otherwise specified, and adjustment disorder; a rating higher than 30 percent for left thoracic outlet syndrome, S/P scalenectomy (minor); a rating higher than 20 percent for removal of middle and anterior scalene muscles; a rating higher than 10 percent for status post resection, left cervical and first thoracic ribs; an initial rating higher than 10 percent for residual scar, status post rib resection; and an effective date prior to September 25, 2012, for the grant of service connection for major depressive disorder with anxiety disorder, not otherwise specified, and adjustment disorder, is dismissed.  


REMAND

In a September 2014 rating decision, the RO granted the Veteran's claim for a TDIU, effective December 20, 2011.  In April 2015, the Veteran filed a notice of disagreement with the decision, asserting that the effective date should be retroactive to August 2006.  When there has been adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case addressing the issue must be furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran a statement of the case on the claim for an effective date prior to December 20, 2011, for the grant of a TDIU. In order to perfect an appeal of the claim to the Board, the Veteran must still timely file a substantive appeal after issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


